Citation Nr: 0832410	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim.  

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence (a statement in support of claim) directly to the 
Board at the time of his hearing, which was accompanied by a 
waiver of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2007).

At this juncture, the Board notes that service connection for 
bilateral hearing loss was denied by the September 2006 
rating decision.  The veteran did not file a notice of 
disagreement (NOD), but he did file several subsequent 
statements in which he references hearing loss.  See e.g., 
August 2007 and July 2008 statements in support of claim.  
The veteran's son has also submitted a statement in which he 
indicates the veteran has a severe hearing impairment and is 
in need of hearing aids.  See October 2007 statement from 
M.R.  

It is unclear whether the veteran intended to file a claim to 
reopen his claim for service connection for bilateral hearing 
loss.  The Board acknowledges that the RO sent a letter to 
the veteran in September 2007, which advised him that if he 
planned to appeal the denial of bilateral hearing loss, to 
let the RO know within 60 days from the date of the letter.  
The Board further acknowledges that the veteran did not 
respond to this letter.  As he referenced hearing loss 
problems in July 2008, however, the Board finds that this 
matter must be REFERRED to the RO for appropriate action.  




Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

The veteran contends that he began having problems with his 
right knee during service and that he has had symptoms 
involving this knee ever since his discharge.  He reports 
that he does not recall exactly when he began having 
problems, or their exact cause, but asserts that his right 
knee began acting up while he was stationed in Korea for 18 
months.  The veteran indicated that he had continuous 
occurrences of discomfort and swelling such that fluid had to 
be drained out of his knee on several occasions, both in 
Korea and at Fort Leonard Wood, Missouri, upon his return 
home.  He also reports that he was told that he needed 
surgery, but this was not performed during service.  The 
veteran contends that he signed a professional baseball 
contract after service but that his right knee symptoms 
returned over a period of time, which resulted in the end of 
his baseball career and a surgery in 1956.  He asserts that 
he was not treated properly during service and that had he 
received proper care, the operation may have been prevented.  
See January 2006 VA Form 21-526; statements in support of 
claim dated June 2006, July 2006, November 2006, October 2007 
and July 2008; February 2007 VA Form 9; July 2008 hearing 
transcript.  




The veteran's service treatment records were requested from 
the National Personnel Records Center (NPRC) in March 2006. 
The NPRC provided a response in April 2006, indicating that 
the veteran's record was fire related and that there were no 
service medical records (SMRs) or surgeon general's office 
reports (SGOs), but to submit a request under MO5 if the 
veteran was treated and the necessary information could be 
supplied.  See VA Form 3101.  

In cases where the veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

As noted above, the veteran reportedly received treatment 
related to his right knee upon his return home from Korea.  
More specifically, the veteran indicated that he was treated 
at Fort Leonard Wood for approximately six months prior to 
his December 1955 discharge from service.  See July 2008 
hearing transcript.  On remand, the RO/AMC should make 
efforts to obtain any records related to the veteran's 
reported right knee treatment at Fort Leonard Wood beginning 
in approximately June 1955.  

The veteran is competent to state that he injured his knee 
during service and that he has experienced symptoms related 
to his knee since service.  During his July 2008 hearing, a 
scar was observed on his right knee which he related to knee 
surgery.  On remand, the veteran should be afforded an 
appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the veteran's treatment records from 
Fort Leonard Wood, Missouri, beginning 
in approximately June 1955 relative to 
alleged treatment for his right knee.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claim 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify all 
disorders of the right knee.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right knee disorder had 
its onset during active service or is 
related to any in-service event, 
disease, or injury.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


